In his motion for rehearing appellant presents a question not heretofore raised, viz: that the indictment is fatally defective and will not support the judgment. The conviction was for burglary of a private residence, the lowest punishment for which is five years, and the distinguishing characteristic of which in the statute defining the offense seems to be that the building be a private residence occupied and actually used as such at the time of such burglary. Under all the authorities it should be alleged in the indictment that the private residence mentioned was, by some one named, used and occupied AS SUCH on the occasion involved. Moore v. State, 116 Tex. Crim. 67,28 S.W.2d 151, and authorities cited.
The indictment before us alleged that appellant at night by force, etc., did break and enter a private residence "then and there used and occupied by Ernest Day, without the consent of Day," etc. That this wholly fails to allege that the residence was occupied and used as a place of residence by Day, is too plain for argument. For aught we know or for all the information to be derived from such allegation, the residence might have been used by Day for a barn, or a restaurant, or any business purpose he saw fit. As said by Judge Davidson in Lewis v. State, 54 Tex.Crim. Rep., 114 S.W. 818, 819: "Occupancy does not necessarily mean residence under our statutes." In that case this court held it necessary that the indictment name the person whose family used and occupied such residence. In ordinary usage and common parlance, the words "Private residence" signify only a house or building such as is commonly used for residential purposes.
We might say that we do not think it necessary to insert in the indictment the word "actually" in setting out the use of such building as a residence, inasmuch as it seems to us that in the indictment the statement that such building was at the time alleged "used and occupied as a private residence" by the person named, — would be sufficient without the use of the word "actually."
As illustrating the importance attached to the averment that the house burglarized in such case was both used and occupied as a private residence, attention is called to the holding that if a building be only partially *Page 92 
used as a residence, and the proof in a given case show a burglarious entry only into parts of the building not so used, a conviction for burglary of a private residence would not be upheld. See Alinis v. State, 63 Tex.Crim. Rep.,139 S.W. 980; Shornweber v. State, 70 Tex.Crim. Rep.,156 S.W. 222.
Being of opinion that this indictment is fatally defective, appellant's motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment will now be reversed and the prosecution ordered dismissed.
Granted.